[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Santomauro v. McLaughlin, Slip Opinion No. 2022-Ohio-2441.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-2441
SANTOMAURO, INDIVIDUALLY, AS MGR. OF SUMSS PROPERTY MANAGEMENT,
 L.L.C., AND AS COEXR. OF THE ESTATE OF MAURO v. MCLAUGHLIN, JUDGE.
 SANTOMAURO, INDIVIDUALLY AND AS COEXR. OF THE ESTATE OF MAURO; ET
            AL. v. SUMMIT COUNTY COURT OF COMMON PLEAS ET AL.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Santomauro v. McLaughlin, Slip Opinion No.
                                   2022-Ohio-2441.]
Prohibition—A probate court has exclusive jurisdiction to tell a coexecutor what
        to do in the course of administering an estate—Limited writs granted.
 (Nos. 2021-0997 and 2021-1343—Submitted May 10, 2022—Decided July 19,
                                         2022.)
                                    IN PROHIBITION.
                                 _________________
        Per Curiam.
        {¶ 1} In these two original actions, which we have consolidated solely for
purposes of a decision, relator Christopher Santomauro (“Christopher”) and his
                              SUPREME COURT OF OHIO




brother, relator Craig Santomauro (“Craig”), coexecutors of their deceased father’s
estate, seek writs of prohibition to prevent respondent Judge Kelly McLaughlin of
the Summit County Court of Common Pleas, General Division (“the general
division”), from enforcing her order memorializing a settlement in a judicial-
dissolution action.1 Christopher and Craig (collectively, “the coexecutors”) argue
that they are not bound by the order because the general division lacked both
subject-matter jurisdiction to issue the order and personal jurisdiction over them.
        {¶ 2} We grant a limited writ of prohibition in each action because the
general division patently and unambiguously lacked subject-matter jurisdiction to
adopt the paragraphs of its order in which it directed Christopher and Craig to take
actions as coexecutors. Our decision on this basis obviates the need to consider the
coexecutors’ personal-jurisdiction arguments.
                                I. BACKGROUND
                               A. The underlying case
        {¶ 3} From 2004 to 2011, the coexecutors’ father, Anthony (or “Tony”)
Mauro, managed and held a controlling interest in SUMSS Property Management,
L.L.C., a family-owned property-management company. In 2011, Tony passed
away and Christopher succeeded to the position of manager of SUMSS. In 2013,
the Summit County probate court appointed Christopher and Craig as coexecutors
of Tony’s estate. The probate estate, which consists of cemetery plots, unspecified
personal items, and a one-unit interest in SUMSS, remains open but its settlement
is currently stayed.
        {¶ 4} In 2014, two of the coexecutors’ sisters—Marsha Santomauro and
Lisa Madden—filed a civil action in the Summit County Court of Common Pleas




1. Craig has also named the Summit County Court of Common Pleas as a respondent, but for
simplicity, this opinion will refer to all respondents as “the general division.”




                                           2
                                January Term, 2022




against SUMSS (“the underlying case”), seeking its dissolution.               Neither
Christopher nor Craig was named as a party.
       {¶ 5} At a December 2017 hearing, the general division inquired whether a
settlement had been reached in the underlying case, to which counsel for Marsha,
Lisa, and SUMSS all said “yes.” Counsel for SUMSS then read the settlement into
the record. Christopher and Craig briefly spoke at the hearing. Both stated that
they would assist Lisa in her request to obtain family photographs.              And
Christopher spoke about SUMSS’s rental properties.
       {¶ 6} SUMSS later moved to “void” the “purported” settlement agreement,
arguing that the agreement (1) lacked a meeting of the minds, (2) bound nonparties,
and (3) invaded the probate court’s jurisdiction by resolving issues pertaining to the
estate. The general division denied the motion, determining that the parties had
entered into an enforceable settlement agreement. In April 2018, the general
division issued a final, appealable order, which incorporated by reference the terms
of the general division’s journal entry.
       {¶ 7} SUMSS appealed the April 2018 order to the Ninth District Court of
Appeals, which affirmed the judgment in part, reversed it in part, and remanded for
further proceedings. See Santomauro v. SUMSS Property Mgt., L.L.C., 2019-Ohio-
4335, 134 N.E.3d 1250, ¶ 1 (9th Dist.) (“Santomauro I”), appeal not accepted, 158
Ohio St.3d 1410, 2020-Ohio-518, 139 N.E.3d 916. The court of appeals directed
the general division to adopt a journal entry on remand that “accurately reflect[ed]
the parties’ settlement agreement as stated on the record.” Id. at ¶ 56.
       {¶ 8} In February 2021, the general division issued a final, appealable order
in response to the court of appeals’ judgment. The general division’s order contains
seven numbered paragraphs that, in its words, constituted “the settlement
agreement as agreed to by the parties.” Christopher has placed paragraph Nos. IV
and VII at issue, whereas Craig has placed paragraph Nos. IV and V at issue.




                                           3
                             SUPREME COURT OF OHIO




        {¶ 9} Paragraph No. IV, which is captioned “The Probate Estate of Anthony
Mauro,” relevantly provides that the coexecutors shall release Lisa, Marsha, and 17
properties owned by SUMSS from all claims that the estate may have against Lisa,
Marsha, and the properties. It also directs the coexecutors to close the estate.
Paragraph No. V, which is captioned “Mutual Personal Releases,” relevantly
provides that Lisa and Marsha shall release all claims they have against SUMSS,
Christopher, and Craig, and that SUMSS, Christopher, and Craig shall release all
claims they have against Lisa and Marsha. Paragraph No. VII, which is captioned
“Transfer of Personal Properties from the Estate,” provides that the coexecutors
shall transfer to Lisa certain identified personal property and shall transfer one
burial lot to Lisa and one burial lot to Marsha.
        {¶ 10} The underlying case’s docket sheet, which the coexecutors have
submitted as evidence, establishes that SUMSS appealed the general division’s
February 2021 order to the court of appeals. That appeal has been stayed pending
resolution of this action.
                               B. These two actions
        {¶ 11} In August 2021, Christopher filed a complaint for a writ of
prohibition in this court (case No. 2021-0997) challenging the general division’s
February 2021 order on the grounds that it lacked subject-matter jurisdiction and
personal jurisdiction over him. We (1) denied the general division’s motion to
dismiss, (2) sua sponte dismissed the claims that Christopher asserted individually
and as manager of SUMSS, and (3) granted an alternative writ ordering the parties
to submit evidence and file briefs in accordance with S.Ct.Prac.R. 12.05, specifying
that the parties “shall address only the prohibition claim that [Christopher]
assert[ed] in his capacity as coexecutor.” 165 Ohio St.3d 1487, 2021-Ohio-4409,
178 N.E.3d 520.
        {¶ 12} In November 2021, Craig and Andrea Rene Cowan filed a complaint
for a writ of prohibition in this court (case No. 2021-1343) challenging the general




                                          4
                                January Term, 2022




division’s February 2021 order on the same grounds raised by Christopher. We
(1) denied the general division’s motion to dismiss, (2) sua sponte dismissed the
claims asserted by Craig individually and all the claims asserted by Cowan, and
(3) granted an alternative writ ordering the parties to submit evidence and file briefs
in accordance with S.Ct.Prac.R. 12.05, specifying that the parties “shall address
only the prohibition claim asserted by [Craig] in his capacity as coexecutor.” 165
Ohio St.3d 1530, 2022-Ohio-280, 180 N.E.3d 1152.
                                  II. ANALYSIS
                                   A. Prohibition
       {¶ 13} To establish entitlement to a writ of prohibition, the coexecutors
must prove by clear and convincing evidence that (1) the general division has
exercised judicial power, (2) its exercise of judicial power is unauthorized by law,
and (3) denying the writ would result in injury for which no other adequate remedy
exists in the ordinary course of law. See State ex rel. Elder v. Camplese, 144 Ohio
St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138, ¶ 13. When jurisdiction is patently and
unambiguously lacking, the coexecutors need not establish the lack of an adequate
legal remedy. See id.
       {¶ 14} A court will typically “deny relief in prohibition when a respondent
judge has general subject-matter jurisdiction and will deem any error by the judge
to be an error in the exercise of that jurisdiction.” State ex rel. Sponaugle v. Hein,
153 Ohio St.3d 560, 2018-Ohio-3155, 108 N.E.3d 1089, ¶ 24. When this court has
determined that a “court of common pleas patently and unambiguously lacks
jurisdiction, it is almost always because a statute explicitly removed that
jurisdiction.” (Footnote deleted.) Ohio High School Athletic Assn. v. Ruehlman,
157 Ohio St.3d 296, 2019-Ohio-2845, 136 N.E.3d 436, ¶ 9.
       {¶ 15} Article IV, Section 4(B) of the Ohio Constitution vests the courts of
common pleas with “original jurisdiction over all justiciable matters * * * as may
be provided by law.” To this end, Ohio law provides that courts of common pleas




                                          5
                             SUPREME COURT OF OHIO




have general subject-matter jurisdiction over civil actions.       See State ex rel.
Cleveland Elec. Illum. Co. v. Cuyahoga Cty. Court of Common Pleas, 88 Ohio
St.3d 447, 449, 727 N.E.2d 900 (2000), citing R.C. 2305.01. Probate courts, on the
other hand, are “court[s] of limited jurisdiction” and have “only that jurisdiction
which is granted by statute and by Constitution.” Zuendel v. Zuendel, 63 Ohio St.3d
733, 735, 590 N.E.2d 1260 (1992).
       {¶ 16} In determining whether the general division patently and
unambiguously exceeded its jurisdiction by ordering the coexecutors to take certain
actions with respect to the estate, we must assess whether a “more specific”
probate-related statute divested the general division of its “ ‘basic statutory
jurisdiction to proceed.’ ” State ex rel. Novak, L.L.P. v. Ambrose, 156 Ohio St.3d
425, 2019-Ohio-1329, 128 N.E.3d 209, ¶ 13, quoting State ex rel. Kaylor v.
Bruening, 80 Ohio St.3d 142, 145, 684 N.E.2d 1228 (1997). The coexecutors claim
that R.C. 2101.24 is such a statute.
       {¶ 17} “In enacting R.C. 2101.24, the General Assembly has specifically
set forth what matters can be properly placed before the probate court.” Zuendel at
735. The coexecutors rely on R.C. 2101.24(A)(1)(c), (i), (j), (k), (l), and (m). Craig
also relies on R.C. 2101.24(A)(1)(n). R.C. 2101.24(A) states:


               (A)(1) Except as provided by law, the probate court has
       exclusive jurisdiction:
               ***
               (c) To direct and control the conduct and settle the accounts
       of executors and administrators and order the distribution of estates;
               ***
               (i) To authorize the sale of lands, equitable estates, or
       interests in lands or equitable estates * * *;




                                          6
                                 January Term, 2022




               (j) To authorize the completion of real property contracts on
       petition of executors and administrators;
               (k) To construe wills;
               (l) To render declaratory judgments * * *;
               (m) To direct and control the conduct of fiduciaries and settle
       their accounts;
               (n) To authorize the sale or lease of any estate created by will
       if the estate is held in trust, on petition by trustee.


       {¶ 18} Christopher argues that the general division exceeded its jurisdiction
by ordering him—as a coexecutor—to take actions on behalf of the estate. Craig
argues that—as a coexecutor—he is bound to act in conformity with the probate
statutes rather than an order from the general division. Both arguments implicate
R.C. 2101.24(A)(1)(c), which vests exclusive jurisdiction in the probate court to
“direct and control the conduct” of “executors.”
       {¶ 19} This court does not appear to have squarely addressed the meaning
of R.C. 2101.24(A)(1)(c), and the Revised Code does not define it further, so it
must be understood according to its ordinary meaning. See Lingle v. State, 164
Ohio St.3d 340, 2020-Ohio-6788, 172 N.E.3d 977, ¶ 15. We need not analyze R.C.
2101.24(A)(1)(c) at length because its meaning is readily understood. In simple
terms, it means that the probate court has exclusive jurisdiction to tell a coexecutor
what to do in the course of administering an estate.
       {¶ 20} Applying R.C. 2101.24(A)(1)(c) here, we conclude that the general
division patently and unambiguously exceeded its jurisdiction when it attempted to
exercise control over the coexecutors by directing them to take the actions specified
at paragraph Nos. IV and VII of its order. As detailed above, paragraph No. IV
directs them to execute a release of claims against the estate and to close the estate,
and paragraph No. VII directs them to transfer personal property from the estate.




                                           7
                             SUPREME COURT OF OHIO




As R.C. 2101.24(A)(1)(c) makes clear, the power to direct and control the
coexecutors’ conduct lies exclusively within the probate court’s subject-matter
jurisdiction, not the general division’s. But although the general division exceeded
its jurisdiction with respect to paragraph Nos. IV and VII in its order, we do not
agree with Craig that the general division did so with respect to paragraph No. V,
because that paragraph addresses mutual personal releases, not releases that Craig
must implement as a coexecutor.
       {¶ 21} The general division’s counterarguments that it did not exceed its
jurisdiction are unpersuasive. First, it invokes the law-of-the-case doctrine, saying
that it had no authority to depart from the court of appeals’ mandate in Santomauro
I, 2019-Ohio-4335, 134 N.E.3d 1250. Although it is true that the general division
may not vary a superior court’s mandate, see Giancola v. Azem, 153 Ohio St.3d
594, 2018-Ohio-1694, 109 N.E.3d 1194, ¶ 16, the general division’s argument fails
because this court is “not bound by prior decisions of a lower court” under the law-
of-the-case doctrine, Farmers State Bank v. Sponaugle, 157 Ohio St.3d 151, 2019-
Ohio-2518, 133 N.E.3d 470, ¶ 24.
       {¶ 22} Next, the general division argues that to the extent its order does
touch on a probate-related issue, the issue is not essential to the settlement
agreement. That contention is unavailing because the general division cannot
arrogate subject-matter jurisdiction to itself in the absence of legislative
authorization. See Seventh Urban, Inc. v. Univ. Circle Property Dev., Inc., 67 Ohio
St.2d 19, 22, 423 N.E.2d 1070 (1981). And the general division cites no authority
that recognizes an exception for nonessential terms that are incorporated into a
settlement agreement.
       {¶ 23} Last, the general division argues that it did not exceed its subject-
matter jurisdiction because the judicial-dissolution claim in the underlying case
falls within its general jurisdiction. Continuing, the general division asserts that a




                                          8
                                  January Term, 2022




court of limited jurisdiction, like the probate court, would lack jurisdiction over this
type of claim because it has not been expressly authorized to decide it.
        {¶ 24} It is true that the probate court’s jurisdiction extends to only those
matters specifically conferred on it, see Zuendel, 63 Ohio St.3d at 735, 590 N.E.2d
1260, and nothing in R.C. 2101.24(A)(1) specifically empowers a probate court to
decide claims pertaining to a judicial dissolution. But the general division goes
astray in focusing on whether the claim asserted in the underlying case was within
its jurisdiction to decide. The relevant issue here is whether, despite initially having
general jurisdiction to decide the dissolution claim, the general division later
exceeded its jurisdiction when it sought to direct and control the coexecutors’
conduct through its order. See Sponaugle, 153 Ohio St.3d 560, 2018-Ohio-3155,
108 N.E.3d 1089, at ¶ 24 (“[a] writ of prohibition is proper even when the
respondent judge has general jurisdiction when the judge has taken an action that
exceeds the bounds of the court’s statutory authority” [emphasis sic]). And as we
have already explained, it did.
        {¶ 25} In summary, we grant a limited writ of prohibition in each action
because the general division patently and unambiguously lacked subject-matter
jurisdiction to direct and control the coexecutors’ conduct according to the terms
set forth in paragraph Nos. IV and VII of its February 2021 order.
                         B. Motions to supplement evidence
        {¶ 26} Christopher has filed an unopposed motion to supplement the
evidence with a transcript of a March 2018 hearing that was held in the underlying
case. It appears that Christopher is trying to rely on the transcript to establish that
the parties in the underlying case thought that some of the contested issues in that
case were better left for resolution by the probate court. But this case already
illustrates that concern, so we deny the motion.
        {¶ 27} The general division has also filed an unopposed motion to
supplement the evidence in Christopher’s case. It seeks to place the following




                                           9
                            SUPREME COURT OF OHIO




estate-related documents into the record: an inventory without appraisal, a schedule
of assets, a waiver of notice of taking of inventory, and an order from the probate
court approving the inventory. The first three documents are already part of the
record in Christopher’s case. The fourth document, however, does not appear to
have been included. Because this document bears on the question of what assets
are lawfully included in the estate, and thus tends to clarify the evidence in this
case, we permit its placement into the record.
                              III. CONCLUSION
       {¶ 28} We grant a limited writ of prohibition in each action, vacating
paragraph Nos. IV and VII of the general division’s order insofar as they attempt
to direct and control the coexecutors’ conduct. We deny Christopher’s motion to
supplement the evidence. And we deny in part and grant in part the general
division’s motion to supplement the evidence.
                                                             Limited writs granted.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Lynda Harvey Williams & Assocs., L.L.C., and Kani Harvey Hightower,
for relator Christopher Santomauro in case No. 2021-0997.
       Meyers, Roman, Friedberg & Lewis, R. Scott Heasley, Kathryn E. Meloni,
and Amily A. Imbrogno, for relator Craig Santomauro in case No. 2021-1343.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and John
Galonski, Assistant Prosecuting Attorney, for respondents.
                               _________________




                                        10